DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 10/31/2019, the claims filed on 2/28/2022, and the interview conducted on 5/2/2022.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ross Hicks (reg. No. 56374) on 5/2/2022.

The application has been amended as follows: 




Please amend the claim set, filed on 2/28/2022, with the following amendments:

1.	(Currently Amended)  A neuromorphic integrated circuit, comprising:
a spike converter circuit configured to generate spikes from input data; 
a reconfigurable neuron fabric comprising a neural processor comprising a plurality of spiking neuron circuits configured to perform a task based on the spikes and a neural network configuration; and
a memory comprising the neural network configuration, wherein the neural network configuration comprises a potential array and a plurality of synapses, the neural network configuration defines connections between the plurality of spiking neuron circuits and the plurality of synapses, the potential array comprising membrane potential values for the plurality of spiking neuron circuits, and the plurality of synapses having corresponding synaptic weights, 
wherein the neural processor is configured to:
select a spiking neuron circuit in the plurality of spiking neuron circuits based on the selected spiking neuron circuit having a membrane potential value that is a highest value among the membrane potential values for the plurality of spiking neuron circuits;
determine that the membrane potential value of the selected spiking neuron circuit reached a learning threshold value associated with the selected spiking neuron circuit; and
perform a Spike Time Dependent Plasticity (STDP) learning function based on the determination that the membrane potential value of the selected spiking neuron circuit reached the learning threshold value associated with the selected spiking neuron circuit.

2.	(Original)  The neuromorphic integrated circuit of claim 1, wherein each synaptic weight of the synaptic weights has a weight value selected from a group consisting of negative one, zero, and one.

3.	(Currently Amended)  The neuromorphic integrated circuit of claim 1, the neuromorphic integrated circuit further comprising:
a spike input buffer configured to store the spikes from the spike converter circuit; and
a packetizer configured to assemble the spikes from the spike input buffer to generate a spike packet comprising spike bits representing the spikes in the spike input buffer, wherein each spike bit in the spike packet corresponds to a synapse in the plurality of synapses.

4.	(Original)  The neuromorphic integrated circuit of claim 3, wherein each spike bit in the spike packet is represented using a digital bit.

5.	(Original)  The neuromorphic integrated circuit of claim 3, wherein a spiking neuron circuit in the plurality of spiking neuron circuits is configured to:
apply a first logical AND function to a first spike bit in the spike packet and a first synaptic weight of a first synapse corresponding to the first spike bit, wherein the first synaptic weight has a value of one, and the applying the first logical AND function outputs a logical one; and
increment a membrane potential value associated with the spiking neuron circuit in response to the applying the first logical AND function outputting the logical one.

6.	(Original)  The neuromorphic integrated circuit of claim 3, wherein a spiking neuron circuit in the plurality of spiking neuron circuits is configured to:
apply a second logical AND function to the first spike bit in the spike packet and a second synaptic weight corresponding to the first spike bit, wherein the second synaptic weight has a negative value, and the applying the second logical AND function outputs a logical one;
decrement a membrane potential value associated with the spiking neuron circuit in response to the applying the second logical AND function outputting the logical one.

7.	(Cancelled)  




8.	(Currently Amended)  The neuromorphic integrated circuit of claim [[7]] 1, wherein to perform the STDP learning function the neural processor is configured to:
determine a first spike bit in the spike packet represents an unused spike, wherein the first spike bit corresponds to a first synapse in the plurality of synapses, the first spike bit has a value of one, and a first synaptic weight of the first synapse has a value of zero; 
determine a second synaptic weight of a second synapse in the plurality of synapses is an unused synaptic weight, wherein the second synaptic weight corresponds to a second spike bit in the spike packet, the second synaptic weight has a value of one, and the second spike bit in the spike packet has a value of zero; 
swapping a value of the second synaptic weight with a value of the first spike.

9.	(Original)  The neuromorphic integrated circuit of claim 1, wherein a spiking neuron circuit in the plurality of spiking neuron circuits is configured to:
determine that a membrane potential value associated with the spiking neuron circuit reached a spiking threshold value of the spiking neuron circuit; and
generate an output spike based on the determination that the membrane potential value of the spiking neuron circuit reached the spiking threshold value.

10.	(Original)  The neuromorphic integrated circuit of claim 9, further comprising an output spike buffer and a network on a chip (NoC) bus, wherein the spiking neuron circuit in the plurality of spiking neuron circuits is configured to insert the output spike in the output spike buffer for transmission on the NoC bus.

11.	(Original)  The neuromorphic integrated circuit of claim 1, wherein the reconfigurable neuron fabric is configured to perform the task using a convolution operation.

12.	(Previously Presented)  The neuromorphic integrated circuit of claim 25, wherein to modify the neural network configuration the processor is configured to modify the connections between the plurality of spiking neuron circuits and the plurality of synapses based on the configuration parameters.

13.	(Previously Presented)  The neuromorphic integrated circuit of claim 25, wherein the configuration parameters are defined using Extensible Markup Language (XML).

14.	(Original)  The neuromorphic integrated circuit of claim 1, the neuromorphic integrated circuit further comprising:
a plurality of communication interfaces comprising at least one of a Universal Serial Bus (USB) interface, an Ethernet interface, a Controller Area Network (CAN) bus interface, a serial interface using a Universal Asynchronous Receiver-Transmitter (UART), a Peripheral Component Interconnect Express (PCIe) interface, or a Joint Test Action Group (JTAG) interface.

15.	(Original)  The neuromorphic integrated circuit of claim 1, wherein the input data comprises pixel data, audio data, or sensory data. 

16.	(Original)  The neuromorphic integrated circuit of claim 1, the neuromorphic integrated circuit further comprising a plurality of sensor interfaces.

17.	(Currently Amended)  A method, comprising:
receiving, at a spiking neuron circuit, a set of spike bits corresponding to a set of synapses associated with the spiking neuron circuit;
applying, at the spiking neuron circuit, a first logical AND function to a first spike bit in the set of spike bits and a first synaptic weight of a first synapse in the set of synapses, wherein the first synapse corresponds to the first spike bit;
incrementing, at the spiking neuron circuit, a membrane potential value associated with the spiking neuron circuit based on the applying;
selecting, by the neural processor, the spiking neuron circuit from a plurality of spiking neuron circuits based on the membrane potential value of the spiking neuron circuit having a highest value among membrane potential values for the plurality of spiking neuron circuits;
determining, at a neural processor, that the membrane potential value associated with the spiking neuron circuit reached a learning threshold value associated with the spiking neuron circuit; and
performing, at the neural processor, a Spike Time Dependent Plasticity (STDP) learning function based on the determination that the membrane potential value of the spiking neuron circuit reached the learning threshold value associated with the spiking neuron circuit. 

18.	(Original)  The method of claim 17, wherein the set of spike bits represent input data comprising pixel data, audio data, or sensory data.

19.	(Original)  The method of claim 17, wherein the set of synapses have corresponding synaptic weights, and each synaptic weight has a weight value selected from a group of values consisting of negative one, zero, and one.

20.	(Cancelled)  


21.	(Original)  The method of claim 17, further comprising:
applying, at the spiking neuron circuit, a second logical AND function to the first spike bit in the set of spike bits and a second synaptic weight of a second synapse in the set of synapses, wherein the second synapse corresponds to the first spike bit, the second synaptic weight has a value of negative one, and the applying the second logical AND function outputs a logical one; and
decrementing, at the spiking neuron circuit, the membrane potential value associated with the spiking neuron circuit in response to the applying the second logical AND function outputting the logical one.

22.	(Original)  The method of claim 17, the performing the STDP learning function further comprising:
determining a second spike bit in the spike packet represents an unused spike, wherein the second spike bit corresponds to a second synapse in the plurality of synapses, the second spike bit has a value of one, and a second synaptic weight of the second synapse has a value of zero; 
determine a third synaptic weight of a third synapse in the plurality of synapses is an unused synaptic weight, wherein the third synapse corresponds to a third spike bit in the spike packet, the third synaptic weight has a value of one, and the third spike bit in the spike packet has a value of zero; and
swapping a value of the third synaptic weight with a value of the second spike bit.

23.	(Original)  The method of claim 17, further comprising:
determining, at the spiking neuron circuit, that the membrane potential value associated with the spiking neuron circuit reached a spiking threshold value of the spiking neuron circuit; and
generating, at the spiking neuron circuit, an output spike based on the determination that the membrane potential value of the spiking neuron circuit reached the spiking threshold value.

24.	(Currently Amended)  The method of claim [[24]] 23, further comprising:
inserting, by the spiking neuron circuit, an output spike bit in an output spike buffer for transmission to network on a chip (NOC) bus. 

25.	(Previously Presented)  The neuromorphic integrated circuit of claim 1, further comprising:
a supplementary processor configured to modify the neural network configuration based on a plurality of configuration parameters. 


Reasons for Allowance

Claims 1-6, 8-19, and 21-25 are allowed for the same reasons as discussed in the Notice of Allowance mailed on 4/12/2022.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127